
	

113 HR 4582 IH: Bank on Students Emergency Loan Refinancing Act
U.S. House of Representatives
2014-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4582
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2014
			Mr. Tierney (for himself, Mr. George Miller of California, Mr. Courtney, Mr. Hinojosa, Mr. Holt, Mr. Grijalva, Mr. Bishop of New York, Mr. Scott of Virginia, Ms. Fudge, Mr. Sablan, Ms. Wilson of Florida, Ms. Bonamici, Mr. Takano, Ms. Lee of California, Mr. Blumenauer, Mr. Vargas, Mr. Castro of Texas, Ms. Shea-Porter, Ms. Norton, Ms. Tsongas, Mr. Pocan, and Ms. Kuster) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for the refinancing of certain Federal student
			 loans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Bank on Students Emergency Loan Refinancing Act.
		2.Refinancing programs
			(a)Program authoritySection 451(a) of the Higher Education Act of 1965 (20 U.S.C. 1087a(a)) is amended—
				(1)by striking and (2) and inserting (2); and
				(2)by inserting ; and (3) to make loans under section 460A and section 460B after section 459A.
				(b)Refinancing ProgramPart D of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087a et seq.) is amended by
			 adding at the end the following:
				
					460A.Refinancing FFEL and Federal Direct Loans
						(a)In generalBeginning not later than 180 days after the date of enactment of the Bank on Students Emergency Loan Refinancing Act, the Secretary shall establish a program under which the Secretary, upon the receipt of an
			 application from a qualified borrower, reissues the borrower's original
			 loan under this part or part B as a loan under this part, in accordance
			 with the provisions of this section, in order to permit the borrower to
			 obtain the interest rate provided under subsection (c).
						(b)Reissuing Loans
							(1)Federal Direct LoansUpon application of a qualified borrower, the Secretary shall reissue a Federal Direct Stafford
			 Loan, a Federal Direct Unsubsidized Stafford Loan, a Federal Direct PLUS
			 Loan, or a Federal Direct Consolidation Loan of the qualified borrower,
			 for which the first disbursement was made, or the application for the
			 consolidation loan was received before July 1, 2013, in an amount equal to
			 the sum of—
								(A)the unpaid principal, accrued unpaid interest, and late charges of the original loan; and
								(B)the administrative fee under subsection (d)(3).
								(2)Discharging and reissuing FFEL program loans as refinanced Federal Direct LoansUpon application of a qualified borrower for any loan that was made, insured, or guaranteed under
			 part B and for which the first disbursement was made, or the application
			 for the consolidation loan was received, before July 1, 2010, the
			 Secretary shall reissue such loan as a loan under this part, in an amount
			 equal to the sum of the unpaid principal, accrued unpaid interest, and
			 late charges of the original loan and the administrative fee under
			 subsection (d)(3), to the borrower in accordance with the following:
								(A)The Secretary shall pay the proceeds of such reissued loan to the eligible lender of the loan made,
			 insured, or guaranteed under part B, in order to discharge the borrower
			 from any remaining obligation to the lender with respect to the original
			 loan.
								(B)The Secretary shall reissue—
									(i)a loan originally made, insured, or guaranteed under section 428 as a Federal Direct Stafford Loan;
									(ii)a loan originally made, insured, or guaranteed under section 428B as a Federal Direct PLUS Loan;
									(iii)a loan originally made, insured, or guaranteed under section 428H as a Federal Direct Unsubsidized
			 Stafford Loan; and
									(iv)a loan originally made, insured, or guaranteed under section 428C as a Federal Direct Consolidation
			 Loan.
									(C)The interest rate for each loan reissued under this paragraph shall be the rate provided under
			 subsection (c).
								(c)Interest rates
							(1)In generalThe interest rate for the reissued Federal Direct Stafford Loans, Federal Direct Unsubsidized
			 Stafford Loans, Federal Direct PLUS Loans, and Federal Direct
			 Consolidation Loans, shall be a rate equal to—
								(A)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford
			 loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to
			 an undergraduate student, a rate equal to the rate for Federal Direct
			 Stafford Loans and Federal Direct Unsubsidized Stafford Loans issued to
			 undergraduate students for the 12-month period beginning on July 1, 2013,
			 and ending on June 30, 2014;
								(B)in any case where the original loan was a loan under section 428 or 428H, a Federal Direct Stafford
			 Loan, or a Federal Direct Unsubsidized Stafford Loan, that was issued to a
			 graduate or professional student, a rate equal to the rate for Federal
			 Direct Unsubsidized Stafford Loans issued to graduate or professional
			 students for the 12-month period beginning on July 1, 2013, and ending on
			 June 30, 2014;
								(C)in any case where the original loan was a loan under section 428B or a Federal Direct PLUS Loan, a
			 rate equal to the rate for Federal Direct PLUS Loans for the 12-month
			 period beginning on July 1, 2013, and ending on June 30, 2014; and
								(D)in any case where the original loan was a loan under section 428C or a Federal Direct Consolidation
			 Loan, a rate equal to the rate for Federal Direct PLUS Loans for the
			 12-month period beginning on July 1, 2013, and ending on June 30, 2014.
								(2)Fixed RateThe applicable rate of interest determined under paragraph (1) for a reissued loan under this
			 section shall be fixed for the period of the loan.
							(d)Terms and conditions of loans
							(1)In generalA loan that is reissued under this section shall have the same terms and conditions as the original
			 loan, except as otherwise provided in this section.
							(2)No automatic extension of repayment periodReissuing a loan under this section shall not result in the extension of the duration of the
			 repayment period of the loan, and the borrower shall retain the same
			 repayment term that was in effect on the original loan. Nothing in this
			 paragraph shall be construed to prevent a borrower from electing a
			 different repayment plan at any time in accordance with section 455(d)(3).
							(3)Administrative feeThe Secretary shall charge the borrower of a loan reissued under this section an administrative fee
			 of not more than 0.5 percent of the sum of the unpaid principal, and
			 accrued unpaid interest and late charges, of the original loan.
							(e)Definition of qualified borrower
							(1)In GeneralFor purposes of this section, the term qualified borrower means a borrower—
								(A)of a loan under this part or part B for which the first disbursement was made, or the application
			 for a consolidation loan was received, before July 1, 2013; and
								(B)who meets the eligibility requirements based on income or debt-to-income ratio established by the
			 Secretary.
								(2)Income requirementsNot later than 180 days after the date of enactment of the Bank on Students Emergency Loan Refinancing Act, the Secretary shall establish eligibility requirements based on income or debt-to-income ratio
			 that take into consideration providing access to refinancing under this
			 section for borrowers with the greatest financial need.
							(f)Expiration of authorityThe Secretary's authority to reissue loans under this section shall expire on the date that is
			 determined in accordance with section 4 of the Bank on Students Emergency Loan Refinancing Act.
						460B.Federal Direct Refinanced Private Loan program
						(a)DefinitionsIn this section:
							(1)Eligible private education loanThe term eligible private education loan means a private education loan, as defined in section 140 of the Truth in Lending Act (15 U.S.C.
			 1650), that—
								(A)was disbursed to the borrower before July 1, 2013; and
								(B)was for the borrower’s own postsecondary educational expenses for an eligible program at an
			 institution of higher education participating in the loan program under
			 this part, as of the date that the loan was disbursed.
								(2)Federal Direct Refinanced Private LoanThe term Federal Direct Refinanced Private Loan means a loan issued under subsection (b)(1).
							(3)Private educational lenderThe term private educational lender has the meaning given the term in section 140 of the Truth in Lending Act (15 U.S.C. 1650).
							(4)Qualified borrowerThe term qualified borrower means an individual who—
								(A)has an eligible private education loan;
								(B)has been current on payments on the eligible private education loan for the 6 months prior to the
			 date of the qualified borrower's application for refinancing under this
			 section, and is in good standing on the loan at the time of such
			 application;
								(C)is not in default on the eligible private education loan or on any loan made, insured, or
			 guaranteed under this part or part B or E; and
								(D)meets the eligibility requirements based on income or debt-to-income ratio established by the
			 Secretary under subsection (b)(2).
								(b)Program authorized
							(1)In generalThe Secretary, in consultation with the Secretary of the Treasury, shall carry out a program under
			 which the Secretary, upon application by a qualified borrower who has an
			 eligible private education loan, shall issue such borrower a loan under
			 this part in accordance with the following:
								(A)The loan issued under this program shall be in an amount equal to the sum of the unpaid principal,
			 accrued unpaid interest, and late charges of the private education loan
			 and the origination fee under subsection (f).
								(B)The Secretary shall pay the proceeds of the loan issued under this program to the private
			 educational lender of the private education loan, in order to discharge
			 the qualified borrower from any remaining obligation to the lender with
			 respect to the original loan.
								(C)The Secretary shall require that the qualified borrower undergo loan counseling that provides all
			 of the information and counseling required under clauses (i) through
			 (viii) of section 485(b)(1)(A) before the loan is reissued in accordance
			 with this section, and before the proceeds of such loan are paid to the
			 private educational lender.
								(D)The Secretary shall issue the loan as a Federal Direct Refinanced Private Loan, which shall have
			 the same terms, conditions, and benefits as a Federal Direct Unsubsidized
			 Stafford Loan, except as otherwise provided in this section.
								(2)Income requirementsNot later than 180 days after the date of enactment of the Bank on Students Emergency Loan Refinancing Act, the Secretary shall establish eligibility requirements based on income or debt-to-income ratio
			 that take into consideration providing access to refinancing under this
			 section for borrowers with the greatest financial need.
							(c)Interest rate
							(1)In generalThe interest rate for a Federal Direct Refinanced Private Loan is—
								(A)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally
			 issued for undergraduate postsecondary educational expenses, a rate equal
			 to the rate for Federal Direct Stafford Loans and Federal Direct
			 Unsubsidized Stafford Loans issued to undergraduate students for the
			 12-month period beginning on July 1, 2013, and ending on June 30, 2014;
			 and
								(B)in the case of a Federal Direct Refinanced Private Loan for a private education loan originally
			 issued for graduate or professional degree postsecondary educational
			 expenses, a rate equal to the rate for Federal Direct Unsubsidized
			 Stafford Loans issued to graduate or professional students for the
			 12-month period beginning on July 1, 2013, and ending on June 30, 2014.
								(2)Combined undergraduate and graduate study loansIf a Federal Direct Refinanced Private Loan is for a private educational loan originally issued for
			 both undergraduate and graduate or professional postsecondary educational
			 expenses, the interest rate shall be a rate equal to the rate for Federal
			 Direct PLUS Loans for the 12-month period beginning on July 1, 2013, and
			 ending on June 30, 2014.
							(3)Fixed RateThe applicable rate of interest determined under this subsection for a Federal Direct Refinanced
			 Private Loan shall be fixed for the period of the loan.
							(d)No inclusion in aggregate limitsThe amount of a Federal Direct Refinanced Private Loan, or a Federal Direct Consolidated Loan to
			 the extent such loan was used to repay a Federal Direct Refinanced Private
			 Loan, shall not be included in calculating a borrower's annual or
			 aggregate loan limits under section 428 or 428H.
						(e)No eligibility for service-Related repaymentNotwithstanding sections 428K(a)(2)(A), 428L(b)(2), 455(m)(3)(A), and 460(b), a Federal Direct
			 Refinanced Private Loan, or any Federal Direct Consolidation Loan to the
			 extent such loan was used to repay a Federal Direct Refinanced Private
			 Loan, shall not be eligible for any loan repayment or loan forgiveness
			 program under section 428K, 428L, or 460 or for the repayment plan for
			 public service employees under section 455(m).
						(f)Origination feeThe Secretary shall charge the borrower of a Federal Direct Refinanced Private Loan an origination
			 fee that equals the origination fee charged for Federal Direct
			 Unsubsidized Stafford Loans disbursed on the date upon which the Federal
			 Direct Refinanced Private Loan is issued.
						(g)Expiration of AuthorityThe Secretary's authority to reissue loans under this section shall expire on the date that is
			 determined in accordance with section 4 of the Bank on Students Emergency Loan Refinancing Act..
			(c)Amendments to public service repayment plan provisionsSection 455(m) of the Higher Education Act of 1965 (20 U.S.C. 1087e(m)) is amended—
				(1)by redesignating paragraphs (3) and (4) as paragraphs (4) and (5), respectively;
				(2)by inserting after paragraph (2) the following:
					
						(3)Special rules for section 460A loans
							(A)Refinanced Federal Direct loansNotwithstanding paragraph (1), in determining the number of monthly payments that meet the
			 requirements of such paragraph for an eligible Federal Direct Loan
			 reissued under section 460A that was originally a loan under this part,
			 the Secretary shall include all monthly payments made on the original loan
			 that meet the requirements of such paragraph.
							(B)Refinanced FFEL loansIn the case of an eligible Federal Direct Loan reissued under section 460A that was originally a
			 loan under part B, only monthly payments made after the date on which the
			 loan was reissued may be included for purposes of paragraph (1).; and
				(3)in paragraph (4)(A) (as redesignated by paragraph (1)), by inserting (including any Federal Direct Stafford Loan, Federal Direct PLUS Loan, Federal Direct Unsubsidized
			 Stafford Loan, or Federal Direct Consolidation Loan reissued under section
			 460A) before the period at the end.
				(d)Income-Based repaymentSection 493C of the Higher Education Act of 1965 (20 U.S.C. 1098e) is amended by adding at the end
			 the following:
				
					(f) Special rule for refinanced loans
						(1)Refinanced Federal Direct and FFEL loansIn calculating the period of time during which a borrower of a loan that is reissued under section
			 460A has made monthly payments for purposes of subsection (b)(7), the
			 Secretary shall deem the period to include all monthly payments made for
			 the original loan, and all monthly payments made for the reissued loan,
			 that otherwise meet the requirements of this section.
						(2)Federal Direct Refinanced Private LoansIn calculating the period of time during which a borrower of a Federal Direct Refinanced Private
			 Loan under section 460B has made monthly payments for purposes of
			 subsection (b)(7), the Secretary shall include only payments—
							(A)that are made after the date of the issuance of the Federal Direct Refinanced Private Loan; and
							(B)that otherwise meet the requirements of this section..
			3.Fair share tax on high-income taxpayers
			(a)In generalSubchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new part:
				
					VIIFair share tax on high-income taxpayers
						
							Sec. 59B. Fair share tax.
						59B.Fair share tax
							(a)General rule
								(1)Phase-in of taxIn the case of any high-income taxpayer, there is hereby imposed for a taxable year (in addition to
			 any other tax imposed by this subtitle) a tax equal to the product of—
									(A)the amount determined under paragraph (2), and
									(B)a fraction (not to exceed 1)—
										(i)the numerator of which is the excess of—
											(I)the taxpayer's adjusted gross income, over
											(II)the dollar amount in effect under subsection (c)(1), and
											(ii)the denominator of which is the dollar amount in effect under subsection (c)(1).
										(2)Amount of taxThe amount of tax determined under this paragraph is an amount equal to the excess (if any) of—
									(A)the tentative fair share tax for the taxable year, over
									(B)the excess of—
										(i)the sum of—
											(I)the regular tax liability (as defined in section 26(b)) for the taxable year,
											(II)the tax imposed by section 55 for the taxable year, plus
											(III)the payroll tax for the taxable year, over
											(ii)the credits allowable under part IV of subchapter A (other than sections 27(a), 31, and 34).
										(b)Tentative fair share taxFor purposes of this section—
								(1)In generalThe tentative fair share tax for the taxable year is 30 percent of the excess of—
									(A)the adjusted gross income of the taxpayer, over
									(B)the modified charitable contribution deduction for the taxable year.
									(2)Modified charitable contribution deductionFor purposes of paragraph (1)—
									(A)In generalThe modified charitable contribution deduction for any taxable year is an amount equal to the
			 amount which bears the same ratio to the deduction allowable under section
			 170 (section 642(c) in the case of a trust or estate) for such taxable
			 year as—
										(i)the amount of itemized deductions allowable under the regular tax (as defined in section 55) for
			 such taxable year, determined after the application of section 68, bears
			 to
										(ii)such amount, determined before the application of section 68.
										(B)Taxpayer must itemizeIn the case of any individual who does not elect to itemize deductions for the taxable year, the
			 modified charitable contribution deduction shall be zero.
									(c)High-Income taxpayerFor purposes of this section—
								(1)In generalThe term high-income taxpayer means, with respect to any taxable year, any taxpayer (other than a corporation) with an adjusted
			 gross income for such taxable year in excess of $1,000,000 (50 percent of
			 such amount in the case of a married individual who files a separate
			 return).
								(2)Inflation adjustment
									(A)In generalIn the case of a taxable year beginning after 2015, the $1,000,000 amount under paragraph (1) shall
			 be increased by an amount equal to—
										(i)such dollar amount, multiplied by
										(ii)the cost-of-living adjustment determined under section 1(f)(3) for the calendar year in which the
			 taxable year begins, determined by substituting calendar year 2014 for calendar year 1992 in subparagraph (B) thereof.
										(B)RoundingIf any amount as adjusted under subparagraph (A) is not a multiple of $10,000, such amount shall be
			 rounded to the next lowest multiple of $10,000.
									(d)Payroll taxFor purposes of this section, the payroll tax for any taxable year is an amount equal to the excess
			 of—
								(1)the taxes imposed on the taxpayer under sections 1401, 1411, 3101, 3201, and 3211(a) (to the extent
			 such taxes are attributable to the rate of tax in effect under section
			 3101) with respect to such taxable year or wages or compensation received
			 during the taxable year, over
								(2)the deduction allowable under section 164(f) for such taxable year.
								(e)Special rule for estates and trustsFor purposes of this section, in the case of an estate or trust, adjusted gross income shall be
			 computed in the manner described in section 67(e).
							(f)Not treated as tax imposed by this chapter for certain purposesThe tax imposed under this section shall not be treated as tax imposed by this chapter for purposes
			 of determining the amount of any credit under this chapter (other than the
			 credit allowed under section 27(a)) or for purposes of section 55..
			(b)Conforming amendmentSection 26(b)(2) of the Internal Revenue Code of 1986 is amended by redesignating subparagraphs (C)
			 through (X) as subparagraphs (D) through (Y), respectively, and by
			 inserting after subparagraph (B) the following new subparagraph:
				
					(C)section 59B (relating to fair share tax),.
			(c)Clerical amendmentThe table of parts for subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Part VII—Fair share tax on high-Income taxpayers.
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			4.Deficit Neutral Implementation of Student Loan Refinancing Programs
			(a)Amount of revenueThe Secretary of Education shall estimate the amount that is equal to the amount of the net
			 increase in revenue received in the Treasury during the 10-year period
			 beginning on the date of enactment of the Bank on Students Emergency Loan Refinancing Act attributable to the amendments made by section 3 of the Bank on Students Emergency Loan Refinancing Act.
			(b)Deficit-Neutral Termination of the Refinancing ProgramThe Secretary of Education shall terminate the refinancing programs carried out under sections 460A
			 and 460B of the Higher Education Act of 1965 on the date that the net cost
			 of carrying out such refinancing programs is equal to the amount of
			 additional revenue estimated under subsection (a).
			(c)MethodologyWhen estimating cost and revenue under this section, the Secretary shall utilize the accounting
			 methods and assumptions that are used by the Congressional Budget Office,
			 as of the date of enactment of this Act, to make such estimations.
			
